Citation Nr: 0719975	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-37 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit on appeal.  

The veteran was granted service connection for post traumatic 
stress disorder in December 2002 and awarded a 30 percent 
disability evaluation effective May 8, 2002.  In a June 2003 
rating decision, the RO increased the veteran's disability 
evaluation to 50 percent disabling effective May 8, 2002.  

The veteran appeared before the undersigned at a Board 
hearing in March 2006 and testified regarding his 
symptomatology.  A transcript is of record.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, but not by total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background 

In October 2004, the veteran underwent a VA psychiatric 
examination.  The appellant reported intrusive thoughts and 
recollections which led him to withdraw from others.  On 
examination the veteran was moderately groomed and cleaned.  
He was oriented in all spheres.   His speech was of a regular 
rhythm and volume.  There was no indication of a psychosis 
such as auditory or visual hallucinations, or delusions.  His 
affect was noticeably and moderately restricted.  The veteran 
stated he had been employed with the same employer for over 
20 years but reported difficulties at work.  The veteran's 
son was noted to have died in 2000.  The examiner opined that 
the veteran presented with symptoms of dysthymic disorder 
indicated by anhedonia, flattened affect, and loss of 
interest in previous enjoyed activities.  There was no 
indication of suicidal or homicidal ideation.  The diagnosis 
was chronic, moderately severe to severe PTSD, and dysthymic 
disorder, secondary to PTSD.  The examiner assigned a global 
assessment of functioning (GAF) score of 50-52.  The examiner 
noted the overall impact of the veteran's psychological 
distress posed primary difficulties in occupational endeavors 
secondary to adapting to work place changes with a tendency 
to become irritable, particularly with figures of authority.

In June 2006, the veteran underwent a VA psychiatric 
examination and stated that his symptoms were anxiety, sleep 
difficulties, nightmares with sweat, and depression with 
tiredness.  He reported daily and persistent recollections of 
his experiences in Vietnam.  He reported the symptoms 
occurred constantly and the effect the symptoms had upon 
total daily life functioning was fair.  The examiner noted 
that the veteran was oriented within normal limits, and 
appearance, hygiene, and behavior were appropriate.  Affect 
and mood were abnormal with a depressed mood which occurred 
near-continuously and affected the ability to function 
independently due to poor energy, irritability and anger 
outbursts.  Communication, concentration, and speech were 
within normal limits.  Panic attacks were absent.  There was 
no delusion or hallucination history.  Obsessional rituals 
were absent.  Thought processes were appropriate, judgment 
was not impaired and abstract thing was normal.  The 
veteran's memory was impaired and the degree was mild, such 
as forgetting names, directions, and recent events.  Suicidal 
and homicidal ideation was absent.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF of 65.  The examiner opined that the appellant 
occasionally had some interference in performing activities 
of daily living because of anger and depression.  The 
examiner stated the veteran had difficulty establishing and 
maintaining effective work/school and social relationships 
because of anger; and difficulty maintaining effective family 
role functioning because of anger.  He had occasional 
interference with recreation or leisurely pursuits because of 
depression.  He appeared to pose no threat of persistent 
danger or injury to self  or others.  The examiner noted the 
veteran was not under treatment at the time of the 
examination.  

In a June 2006 letter, the veteran's employer stated that the 
appellant was asked to load and deliver a shipment of 
household goods.  The employer stated that the veteran had a 
choice of taking the shipment or resigning his employment.  
Due to the veteran's failure to transport the load as 
directed, his employment was terminated.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 50 percent rating that was 
assigned for PTSD.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 since May 8, 
2002.  Under 38 C.F.R. § 4.130,  a  50 percent evaluation is 
warranted for occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material; forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting from the 
American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV).  These scores have been recognized by the 
Court as an indicator of mental health on a hypothetical 
continuum of mental health-illness.  Id. at 242.  

A GAF score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning.  A GAF 
score of 60 denotes moderate symptoms or moderate difficulty 
in social and occupational functioning.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  Id. at 
242.  It is appropriate for adjudicators to look to these 
scores in evaluating psychiatric disability since, as noted 
above, the evaluation of such disabilities involves the 
application of a rating schedule that in turn is based on 
average impairment of earning capacity.

Analysis

The available evidence shows occasional interference in 
performing activities of daily living because of anger and 
depression.  There is also evidence that his affect and mood 
are abnormal with a near-continuous depressed mood that 
affects the ability to function independently due to poor 
energy, irritability and anger.  It is clear that the 
veteran's PTSD infers with his interpersonal relationships, 
especially those who are authority figures.  This latter fact 
is especially evident when considering the veteran's firing 
from a job which he held for more than two decades.  
Accordingly, while the veteran is not totally impaired due to 
PTSD given the absence of a gross impairment in thought 
processes or communication; and the absence of persistent 
delusions, hallucinations, and grossly inappropriate 
behavior; the Board finds that after considering the doctrine 
of reasonable doubt that a 70 percent evaluation is in order.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


